COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00160-CR


JOSE RUIZ                                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                    ----------
      A jury convicted Appellant Jose Ruiz of aggravated robbery with a deadly

weapon (count one), aggravated assault with a deadly weapon (count two),

burglary of a habitation (count three), and unlawful possession of a firearm by a

felon (count four). On Appellant’s plea of true, the trial court found that Appellant

had a prior robbery conviction. The trial court sentenced Appellant to twenty-




      1
       See Tex. R. App. P. 47.4.
eight years in prison on counts one and three and twenty years in prison on

counts two and four, to be served concurrently.2

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Appellant filed a pro se brief

in response.3 The State filed a letter response,4 to which Appellant replied.


      2
       Appellant’s potential sentencing ranges were enhanced by a September
2006 robbery conviction.
      3
        Appellant asserts that the trial court erred in failing to sua sponte conduct
further inquiry into his competency to stand trial. See Tex. Code Crim. Proc.
Ann. art. 46B.004(a), (b), (c) (West Supp. 2011); Alcott v. State, 51 S.W.3d 596,
601 (Tex. Crim. App. 2001) (holding that preliminary competency inquiry is
necessary if there is ―evidence sufficient to create a bona fide doubt in the
judge’s mind as to the defendant’s competence to stand trial‖); see also Montoya
v. State, 291 S.W.3d 420, 425 (Tex. Crim. App. 2009) (holding that changes in
incompetency statute do not affect previous ―bona fide doubt‖ standard).
      4
       Citing to excerpts in the record and the following authority, the State
responds that there was no bona fide doubt as to Appellant’s competency that
would have required the trial court to conduct a competency hearing. See Fuller
v. State, 253 S.W.3d 220, 228–29 (Tex. Crim. App. 2008) (where defendant
appeared to be able to work with his attorneys, trial court did not err in failing to
sua sponte order him to be examined for competency purposes), cert. denied,
129 S. Ct. 904 (2009); see also Montoya, 291 S.W.3d at 426.


                                         2
      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford, 813
S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed the record, counsel’s brief, Appellant’s and the

State’s responses, and Appellant’s reply. We agree with counsel that this appeal

is wholly frivolous and without merit; we find nothing in the record that arguably

might support any appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex.

Crim. App. 2005); see also Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim.

App. 2009). Accordingly, we grant the motion to withdraw and affirm the trial

court’s judgment.

                                                   PER CURIAM

PANEL: GARDNER, DAUPHINOT, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 12, 2012




                                        3